Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 23, 2011                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141160 & (80)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellant,                                                                                     Justices


  v                                                                SC: 141160
                                                                   COA: 269250
                                                                   Washtenaw CC: 05-001221-FH
  MICHAEL WILLIAM MUNGO,
             Defendant-Appellee.
  _________________________________________/

        By order of October 29, 2010, we granted leave to appeal the April 13, 2010
  judgment of the Court of Appeals. By order of April 5, 2011, this case was held in
  abeyance pending the decision in Davis v United States, cert gtd ___ US ___; 131 S Ct
  502; 178 L Ed 2d 368 (2010). On order of the Court, the case having been decided on
  June 16, 2011, Davis v United States, ___ US ___; 131 S Ct 2419; 180 L Ed 2d 285
  (2011), we VACATE our October 29, 2010 order that granted leave to appeal, we
  VACATE the Court of Appeals judgment of April 13, 2010, and we REMAND this case
  to the Court of Appeals for reconsideration in light of Davis. The motion to file
  supplemental authority is DENIED as moot.

        We do not retain jurisdiction.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 23, 2011                  _________________________________________
         y0920                                                                Clerk